EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Donahue on 3/23/2021.

Claims 38 and 42 have been amended as follows: 

Claim 38. An rAAV particle comprising a nucleic acid encoding a fusion protein comprising (a) an extracellular portion of a PDGF receptor comprising at least Ig-like domains D1-D3 of a PDGF receptor beta (PDGFRβ), (b) an extracellular portion of a VEGF receptor 1 (Flt-1) comprising at least an Ig-like domain D2, and (c) a multimerization domain, wherein the fusion proteins bind to a PDGF and a VEGF, and the fusion protein is arranged from N-terminus to C-terminus in the following order: (a), (b) and (c) and wherein the fusion protein does not comprise an Ig-like domain D3 of a VEGFR2.

Claim 42. A method of producing an rAAV particle, comprising: culturing a host cell under a condition that rAAV particles are produced, wherein the host cell comprises (i) one or more AAV package genes, wherein each said AAV packaging gene encodes an AAV replication or encapsidation protein; (ii) an rAAV pro-vector comprising the nucleotide encoding the fusion 

Claims 44-50 are rejoined. 





REASONS FOR ALLOWANCE
 
The following is an examiner’s statement of reasons for allowance: 
The nonstatutory double patenting rejections of instant claims 38-41 and 51-58 over the claims 5-8 of U.S. Patent 10183983 is withdrawn. The rejection is withdrawn in view of Applicant’s persuasive arguments. 

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632